Citation Nr: 1418588	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-11 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a back disability, to include spondylosis and spinal stenosis.

2. Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the World War II Era (January 1944 to February 1946).

This matter is before the Board of Veteran's Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

At the March 2014 Travel Board hearing, the undersigned noted the issue on appeal and engaged in a colloquy with the Veteran and his representative toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. With resolution of the doubt in the Veteran's favor, his back disability is characterized by chronic low back pain that radiates to the lower extremities, pain on repetitive motion, and a range of motion limited by pain to 10 degrees.

2. With resolution of the doubt in the Veteran's favor, his service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a 40 percent disability rating for a low back disability have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Code (DC) 5242 (2013). 

2. The criteria for a separate 20 percent disability rating for bilateral lower extremity radiculopathy associated with a service-connected low back disability have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124a DC 8520 (2013). 

3. The criteria for entitlement to TDIU have been approximated.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist appellants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Because the Veteran's increased rating claim for a service-connected back disorder is granted, any error related to the VCAA is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating must apply.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation under different DCs-a practice known as pyramiding-is prohibited.  Id. See 38 C.F.R. § 4.14.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45 (2013), consideration must also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  

The Schedule recognizes painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59 (2013).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

In Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court held that although painful motion is entitled to a minimum 10 percent rating, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  Id. at 43. 

The Veteran's low back disability has been assigned a 20 percent rating under DC 5242, which pertains to degenerative arthritis of the spine.  38 C.F.R. § 4.71a.  The Schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See Id., DCs 5235-5243.  The evaluation of intervertebral disc syndrome is discussed below.  Under the General Rating Formula:

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  They "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  

The Veteran has a history of low back problems, to include pain and limited range of motion, dating back to 1944.  See September 2006 VA Examination.  Diagnostic tests show a herniated disc at C4-C5, spondylosis with disc bulging at L4-L5, and mild degenerative changes in the spinal column.  The Veteran has been diagnosed has having L5-S1 lumbar spondylosis and facet degeneration with stenosis and   radiculopathy.  December 2006 PMRs.

In September 2006, the Veteran's private treating physician diagnosed him as having lumbar spondylosis and radiculopathy and observed that his thoracolumbar spinal flexion was 10 degrees.  In the same month (September 2006), a VA examiner observed that the Veteran's low back disability results in stiffness and constant weakness.  The examiner found that flexion of the thoracolumbar spine was up to 90 degrees with pain and 70 degrees without pain, that extension of the thoracolumbar spine was 30 degrees and 10 degrees without pain, and that right lateral flexion, left lateral flexion, and right rotation were all 30 degrees.  The examiner also found additional limitation after repetitive use due to pain.

In October 2006, the Veteran's treating physician noted a "continuation of very reduced lumbar range of motion."  He observed that the Veteran could hold his back at 10 degrees and had a great deal of pain straightening his back.  He also observed that the Veteran is "continuously incapacitated and has severe mobility problems" due to his worsening spinal disability that cannot be treated with surgery.  

In October 2010, a VA examiner found that the Veteran's flexion was between 0 (zero) and 50 degrees, extension was between 0 (zero) and 10 degrees, left and right lateral flexion was between 0 (zero) and 15 degrees; and left and right lateral rotation was between 0 (zero) and 25 degrees.  The examiner noted pain but no additional limitations after three repetitions of range of motion as well as no muscle atrophy and normal muscle tone.

The April 2011 VA examiner found no muscle atrophy, normal muscle tone, and that the Veteran's spine can easily be flexed to 90 degrees.  The examiner also found decreased mobility and lack of stamina, weakness in the left hip consistent with sacral root involvement, and that weakness, fatigue, and pain reduced the Veteran's occupational and daily living activities.  

Further, the Veteran demonstrated a severe lack of movement throughout the March 2014 hearing.  At one point during the hearing, he exhibited obvious and significant discomfort when bent forward at a slight angle.

Based on the above review of the evidence of record, the Veteran's low back disability meets the criteria for a 40 percent disability rating under the General Rating Formula.  The private medical findings that show the Veteran's degenerative low back disability to be severely limiting are consistent with the Veteran's observed lack of movement during the hearing.  Although the October 2010 and April 2011 VA examination reports document spinal flexion at up to at least 50 degrees, both reports recognize that the Veteran's spinal mobility is limited by weakness, fatigue, and pain on motion.  Thus, the medical evidence is in equipoise.  Giving the Veteran the benefit of the doubt, the medical evidence, in combination with the Veteran's lay statements, shows that his low back disability warrants a disability rating of 40 percent.  See 38 C.F.R. §§ 4.40, 4.45, and 4.71a, DC 5242; see also DeLuca, 8 Vet. App. at 206-07.  A disability rating in excess of 40 percent is not warranted due to the absence of ankylosis.  See September 2006 Examination Report.

The medical evidence also shows that the Veteran has a neurological disorder associated with his low back disability.  The Veteran has been diagnosed as having radiculopathy based on EMG evidence showing radiculopathy and mild sensory neuropathy.  See November 2001 EMG.  Associated neurologic abnormalities must be rated separately under the appropriate DC.  See 38 C.F.R. § 4.71a.  

DC 8520 provides a: 10 percent rating for mild incomplete paralysis of the sciatic nerve; 20 percent rating for moderate incomplete paralysis of the sciatic nerve; 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating for complete paralysis characterized by foot drop and slight droop, no active movement of the muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, DC 8520 (2013).

Neither the Schedule nor the regulations define "mild," "moderate," "moderately severe," and "severe."  Rather than relying on formal definitions, the Board uses these terms in a manner that best ensures an "equitable and just" outcome.  38 C.F.R. § 4.6 (2013).

VA and private medical treatment records establish that the Veteran has moderate incomplete paralysis of the sciatic nerve.  See March 2011 PMRs (noting that nerve conduction studies showed chronic bilateral L4-L5 lumbar radiculopathy, generalized motor and sensory polyneuropathy, and worsening neuropathy symptoms); April 2011 and May 2012 VA Examination Reports (finding that the Veteran has abnormal nerve roots between L1 and S1 and bilateral L4 and L5 radiculopathy); see contra October 2010 VA Examination Report (finding no lower extremity radiculopathy).

In September 2006, a VA examiner noted complaints of radiculopathy worse down the left than down the right leg and in February 2007 a private physician noted lumbar radicular symptoms with weakness and decreased range of motion.  In August 2009, VA treatment records note chronic low back pain at unacceptable levels radiating through the Veteran's heels and limiting his ability to perform his activities of daily living.  Similarly, March 2011 PMRs document back pain radiating down both lower extremities as well as tingling and numbness in both feet.  The April 2011 VA examiner noted that the Veteran complained of back pain radiating to his left heel and that he had sensory abnormality in the plantar and medial aspect of both feet that is consistent with EMG findings of chronic bilateral L4 and L5 root lumbar radiculopathy.  Moreover, the Veteran demonstrated a general inability to move during the March 2014 Board hearing and stumbled slightly in the hallway as he departed the hearing facilitating.

Based on a review of the above evidence, the Veteran's service-connected back disorder is entitled to a separate 20 percent rating under DC 8520 for bilateral lower extremity radicular pain.  38 C.F.R. § 4.124a.

Intervertebral disc syndrome (IDS) is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.  IDS is ultimately rated under the method that results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  38 C.F.R. § 4.71a, Note (6).  The evidence of record does not establish that the Veteran has experienced incapacitating episodes of spine disease that have required prescribed bed rest during the pendency of this claim.  See 38 C.F.R. § 4.71a Note (1).  Accordingly, a higher rating based on incapacitating episodes due to intervertebral disc syndrome is not warranted.  See id.

Because the Veteran has service-connected arthritis of the lumbar spine, the Board has considered the DC's specific to arthritis.  38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  See id.  

By its express terms, DC 5003 does not allow for a separate rating based on arthritis of a joint when a compensable rating has already been assigned under a DC pertaining to limitation of range of motion.  See 38 C.F.R. 4.71a, DC 5003; see also 38 C.F.R. § 4.14 (prohibiting compensation of the same manifestations of a disability under various diagnoses).  Accordingly, higher or separate ratings are not warranted under DC 5003.  Id.

The Veteran's increased rating claim raises the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2013); see also Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009) (holding that TDIU is not a separate claim for benefits; rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities).

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.  

The schedular criteria for TDIU have been met throughout the appeals period.  See 38 C.F.R. § 4.16(a).  The Veteran's five service-connected disabilities are rated as follows: 40 percent for a low back disability; 30 percent for posttraumatic stress disorder; 30 percent for bilateral hearing loss disability; 20 percent for bilateral lower extremity radiculopathy; and 10 percent for tinnitus.  See September 2009 Rating Decision.  His combined disability rating is 80 percent.  See 38 C.F.R. § 4.16(a).  In addition, the Veteran's low back disability and associated neurological disorder (radiculopathy) are rated as one disability for purposes of determining entitlement to TDIU.  See of 38 C.F.R. § 4.16(a) (stating that disabilities that result from a common etiology or a single accident are considered "one disability" for the purposes of satisfying the threshold requirements for a TDIU claim).  Consequently, the Veteran's low back disability is rated at 50 percent for purposes of TDIU.

Moreover, the medical evidence together with the Veteran's testimony at the March 2014 hearing, suggest that the Veteran cannot secure or maintain substantially gainful employment.  Specifically, the medical evidence shows that the weakness, fatigue, pain, and radically reduced range of lumbar motion resulting from the Veteran's back disorder severely limit his occupational and daily living activities.  See October 2006 PMRs; April 2011 VA Examination Report.  In addition, the Veteran appeared unable to concentrate during the March 2014 hearing or follow hearing proceedings.  See also March 2008 VA Examination Report (noting moderately impaired memory).  The benefit of the doubt is accorded to the Veteran and the issue of TDIU is granted. 

Finally, the Board has considered whether the evaluation of the Veteran's low back disability should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's low back disability and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's low back disability is manifested by pathology and symptoms expressly addressed by the rating criteria, including limited range of motion and associated pain.  See 38 C.F.R. § 4.71a, DCs 5242, 5003; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Thus, the rating criteria reasonably describe the Veteran's service-connected disability.  See Thun, 22 Vet. App. at 115.  

In summary, there are no symptoms or functional impairment associated with the Veteran's service-connected low back disability left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19.  Thus, referral for extraschedular consideration is not warranted.

The benefit-of-the-doubt rule applies and the Veteran's claim for an increased rating and TDIU based on a service-connected low back disorder is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 


ORDER

A disability rating of 40 percent for a low back disability, to include spondylosis and spinal stenosis, is granted.

A separate 20 percent evaluation for bilateral lower extremity radiculopathy associated with a service-connected low back disability is granted.

Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disorders is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


